Case 1:17-cv-12472-DLC Document 55-2 Filed 02/15/19 Page 1 of 4




 SUMF EXHIBIT 2
EXHIBIT 3 OF DR. LUIGI WARREN’S
 NOVEMBER 16, 2018 DEPOSITION
. . ' ...       Case 1:17-cv-12472-DLC Document 55-2 Filed 02/15/19 Page 2 of 4

r
              (.) Immune Disease Institute
                                                         Report of Invention

            Case Number:      j Q~ ~ O { {
            Title of Invention:    j ·       ··     /
                                         -~vt.,'jZ//~cJ
                                                               l     kt/; ~ ,
                                                            f O 7~~{J' '' ~f M''(J...c,
                                                                                                     7'
                                                                                                     '\',,;;~ ~,
                                                                                                                ~          b,e,;,,{1,
                                                                                                                              J t<,t>/{4:>!.
                                                                                                                                       fl> ·           ()
                                                                                                                                             (/t.:<etll-.
            Investigator(s): Name            Institute                  Address                                  Telephone'-                 /'-/

                      1.
                             : li,     :f'. ·
                                         · ~O '7f:-; 1 ..,..-0_
                               ;,e. ('tick              d- vj
                                                                                    .
                                                                                  ?lJO (,z;;,,f ~/_ k>!v2.+,. 17< . · J
                                                                                                          7/7 11,l"
                                                                                                                  t/o
                              I. . . . vJ .(                           ,-
                             I 5·' · · · · 61...-
                      2.                                                  \J-        { I                                      '-::? ~-·q: ~
                              (.)A 1                       .(e...A..   -~·v..b              ·· · -
                                                                                                               i(
                                                                                                                 --·6·t·=r--rl/  -,
                                                                                                                                    010
                      3.                                                                                                                 ,
            Grants, Gifts or Contracts, which supported the work leading to this
            invention (include all private, federal and non-federal funding):

            Sponsor        Award                  Number                             Time                 Period

                1.

                2.

                3.


            Lab or Department Where Developed:

            Description of Invention (please type or print clearly):
                I. Brief Summary




               2. Backgro und/Improvement over prior art (please include specific literature references, if known):




                                                          Immune Disease Institute



                                                                                                          ROSEMARY LOCKLEAR CSR 113969
                                                                                                                                             BCH000302
'   .       Case 1:17-cv-12472-DLC Document 55-2 Filed 02/15/19 Page 3 of 4



          () Immune Disease Institute
            3. Detailed Description (add pages, figures, drawings, etc., as needed, as well as any
               relevant manuscripts or articles):




            4. Expected uses and/or commercial applications (list as many as you feel are feasible):




        First Written Disclosure: Date:
        Form of disclosure (journal article.fhesis,
                                                          I                     ;    Witnessed by:
                                                                       oral presentation, web posting, etc.)
                                                                                                            ... . . .... .




        First Reduction to Practice: Date:                    I                     · Witnessed by:


        Supporting Reports, Lab Records, Data, etc. (include dates and locations):
           E ';<,fe.   .;i ~   i ,/ "   I}., -fe.b.t,o<   0 .     ? !,i,"' u{           )~       f'li<e.. '7e
                  01 VJ+-~c vJh                   .0   /2 C1J·; w ~ r4j                  #-"I.   ~:$        -



        Contacts or agreements with commercial entities (include name of person contacted):
                                              Inventor                                                                Witness

                        j)~,v/d --- -
                               {Signature)                          date                                (Signature)             date


                                                                  Immune Disease Institute




                                                                                                                                       BCH000303
   Case 1:17-cv-12472-DLC Document 55-2 Filed 02/15/19 Page 4 of 4



  () Immune Disease Institute
                                   Three Tests for Patentability

When completing the ROI form, please keep in mind the three tests for patentability:

    1. New (or novel): the invention must be demonstrably different from any existing prior art

   2. Useful: the invention must be useful in ways which represent improvements over existing
      products and/or techniques

   3. Non-obvious: the invention cannot be obvious to a person of "ordinary skill in the art"


                  Instructions for Completing the Report of Invention Form

   1. Identify a brief title that specifically describes the invention.

   2. Include the names of all those who contributed directly to this development. Attach a list
       of additional probable inventors if there are more than four. Note if not at IOI. An
       inventor is defined as likely to be an inventor if they made a significant intellectual
       contribution to the conception of the invention. Authorship of a paper does not
       necessarily mean inventorship. Final detenrtination is made by the attorney once the
       claims have been written. Please note the social security number and the country of
       citizenship are necessary to distribute the inventor's share of royalty that may result from
       this invention.

   3. Include all of the sponsors and applicable contract/grant numbers if the invention was
       developed with the use of federal or non-federal research grant/contract funds. Note other
       institution if not at IDI.

   4. Attach material that gives a description of the invention. Indicate how your discovery is
       different from what is currently available, and the uses to which it can be put. Give
       background and improvement over prior art and expected future use as well as
      commercial potential of the invention. If you have a draft article that describes the
       invention, fell free to use that to provide the more detailed technical information. It is
      helpful to know the closest equivalents that have been reported in the literature and why
      your discovery is not, as a result, "obvious to one skilled in the art". This last is usually
      the reason cited by the U.S. Patent Office to reject a patent application and if we make it
      clear in our patent application, considerable time and effort can be saved.

   5. Record tile history of the invention by giving legally important dates as requested. If a
      disclosure is planned in the near future, indicate when it is likely to occur. Public
      disclosure of the invention affects the potential patent coverage that is possible.

   6. Have the inventors sign and date and obtain a witness signature.

   7. Submit completed report of invention to the Office of Technology Development, Immune
       Disease Institute, Inc., 800 Huntington Ave., Boston, MA 02115; phone (617) 278-3463;
       fax (61 ?) 278-3395.



                                       Immune Disease Institute




                                                                                                      BCH000304
